Title: To James Madison from Abraham Gibbs, 12 January 1806 (Abstract)
From: Gibbs, Abraham
To: Madison, James


                    § From Abraham Gibbs. 12 January 1806, Palermo. “Under 12 Novr. ultimo, Mr John Gavino of Gibraltar forwarded me the Letter you did me the honor of addressing to me 11th. May last, whereby I observe with infinite degree of satisfaction that the President had been pleased to name me Consul of the United States for the Port of Palermo, and superseding Mr J. Barnes to whom I shall forward your inclosed Letter to that effect. You will doubtless have heard from that Gentleman that I have for some time executed the functions of the office, in his name during his absence: Your said Letter will now enable me to continue same more effectually until I receive my Commission, which by some Accident has not reached me to this Day & you will see the necessity by so much time being elapsed of favoring me with a Duplicate thereof.
                    “Comodr Rodgers is actually at Syracuse & through my means he receives from this Governement all the protection & assistance he is in need of. The Barbary Powers are all at Present in perfect Amity with the United States & while the Squadron remains in the Mediterranean I expect they will continue so.
                    “Allow me, Sir, to insinuate your addressing a few lines to the King of the Two Sicilies first Minister of State, General Sir John Acton, who expressed a wish when Comodr Prebble was here to that purpose, as never any Communication has taken place, between the two Governments.
                    “I take the Liberty of enclosing a list of the arrivals at this port, of the Un. St. Vessels, since the Commencement of my office to this Day.”
                